Name: Commission Regulation (EEC) No 1961/92 of 15 July 1992 establishing the amount of Community aid for the supply to the Azores and Madeira of malt of Community origin
 Type: Regulation
 Subject Matter: regions of EU Member States;  foodstuff;  trade;  economic policy
 Date Published: nan

 Avis juridique important|31992R1961Commission Regulation (EEC) No 1961/92 of 15 July 1992 establishing the amount of Community aid for the supply to the Azores and Madeira of malt of Community origin Official Journal L 197 , 16/07/1992 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 43 P. 0093 Swedish special edition: Chapter 3 Volume 43 P. 0093 COMMISSION REGULATION (EEC) No 1961/92 of 15 July 1992 establishing the amount of Community aid for the supply to the Azores and Madeira of malt of Community originTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira (1), and in particular Article 10 thereof, Whereas Article 3 of Council Regulation (EEC) No 1600/92 introduces an exemption scheme for duties on imports and aid for the supply by the rest of the Community of certain cereal products; Whereas, in accordance with Council Regulation (EEC) No 1600/92, the amount of the aid for the supply of Community products must be determined in such a way that users are supplied on terms equivalent to exemption from levies on direct imports from the world market; Whereas Commission Regulation (EEC) No 1727/92 (2) lays down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira; whereas those provisions, which supplement Commission Regulation (EEC) No 1696/92 (3), as referred to in this Regulation; Whereas fixing the aid at an amount equal to the export refund plus a fixed component to take account of conditions for deliveries of relatively small quantities will make Community products competitive in relation to products originating in third countries; Whereas export refunds are fixed taking account of the prices of cereals and cereal products on the Community market and on the world market; whereas refunds must cover the difference between these prices; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The amount of the aid for the supply of products falling within CN code ex 1107 and manufactured from cereals processed in the rest of the Community shall be equal to the export refunds for those products plus ECU 3 per tonne. Article 2 The provisions of Regulation (EEC) No 1727/92 shall apply to the supply of the products referred to in Article 1 of this Regulation to the Azores and Madeira. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 179, 1. 7. 1992, p. 101. (3) OJ No L 179, 1. 7. 1992, p. 6.